Maupin, J.,
concurring:
I join in the result reached by the majority, stressing again that NRS 171.123 is narrowly written, and that its requirement that persons reasonably suspected of criminal misconduct be required to identify themselves to police during brief investigatory stops is a commonsense requirement for the protection of the public and law enforcement officers.
I write separately to note that the majority has not somehow overreacted to the dangers presented by the war against domestic and international terrorism. Our decision today is truly related to the ability of police to properly and safely deal with persons reasonably suspected of criminal misconduct, here, domestic violence and driving under the influence of alcohol.
Notwithstanding the sentiments voiced by my dissenting colleagues, NRS 171.123, as stated by Young, C. J., in the majority opinion, “is good law consistent with the Fourth Amendment.”